DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimoda et al. (WO 2018/042898; US 2019/0139286 is relied upon as a translation).
Regarding claim 8:
Shimoda discloses:
A head-up display system mounted on a vehicle, the system comprising: 
a head-up display device that displays an image in front of the vehicle (paragraph 58); and a perspective detection device that detects a perspective position of a driver (paragraph 70), 

a gyro sensor (Fig. 3: 111; where paragraph 69 explains the posture sensor determined angular velocity) and an acceleration sensor (Fig. 3: 110) are installed in the vehicle in order to detect a rotation shake and a shift shake as a vibration component of the vehicle (paragraph 149), 
the image data generation unit performs correction on a display position of an object to be displayed by the image display unit, on the basis of angular velocity information acquired by the gyro sensor and acceleration information acquired by the acceleration sensor (paragraph 152), and 
a rotation radius in a case where it is assumed that a vertical displacement in the acceleration sensor occurs due to the rotation shake of the vehicle is obtained, the rotation shake and the shift shake of the vehicle at a position of the driver are calculated from information of the perspective position of the driver detected by the perspective detection device, and the correction on the display position of the object is performed (paragraph 152).
	Regarding claim 9:
Shimoda discloses:
wherein two acceleration sensors are installed at forward and backward positions of the vehicle, and the rotation radius is obtained from a vertical displacement in the two acceleration sensor (follows from paragraph 153: some of the sensor positions are relatively forward or back with respect to each other).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hato et al. (JP 2018-1470714, disclosed in IDS; US 2019/0333481 is relied upon as a translation) in view of Kutomi (US 2017/0038595).
Regarding claim 1:
Hato discloses:
Claim 1
Hato
1. A head-up display system mounted on a vehicle, the system comprising: a head-up display device that displays an image in front of the vehicle; and a forward sensing device that detects a forward object of the vehicle, 

Paragraph 44
wherein the head-up display device includes an image data generation unit that generates image data, and an image display unit that allows image light of the image data to exit,
Paragraph 44

As shown in, e.g., Fig. 3
a gyro sensor is installed in the vehicle in order to detect a vibration of the vehicle,
paragraph 32
the image data generation unit performs pitching correction on a display position of an object to be displayed by the image display unit, on the basis of angular velocity information for two axial directions acquired by the gyro sensor, and
paragraph 99
in a case where the vehicle travels on a curve in an inclined state, the pitching correction is suppressed or stopped for the constantly displayed object, and a brightness of display of the real scene overlaid object is reduced or stopped.
Pitching correction is always suppressed for the constantly displayed object as per paragraph 63, so it is suppressed in this situation. Brightness can be reduced on a “rough road” as per paragraph 61, and this comes from the acceleration and gyro information as per paragraph 53. However it does not say this occurs on a curve in an inclined state. 



	Kutomi discloses:
	changing a HUD in a case where the vehicle travels on a curve in an inclined state (paragraphs 58-59, 73)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Hato where the brightness of display of the real scene overlaid object is reduced or stopped in a case where the vehicle travels on a curve in an inclined state.
The rationale is as follows:
Hato and Kutomi are directed to the same field of art.
Hato already makes this exact change, but in slightly different circumstances. Kato shows another set of circumstances where a display change might be necessary. One of ordinary skill in the art could have included this with predictable results.

Allowable Subject Matter
Claim 7 is allowed.
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2:
The closest prior art of record, Hato in view of Kutomi, as applied to claim 1 above, does not teach or suggest wherein when a change of the pitching correction for the constantly displayed object and a change of the brightness of the display of the real scene overlaid object are performed, in a case 
	Regarding claim 6:
	It is dependent on claim 6.
Regarding claim 7:
Many elements of this claim have already been discussed with respect to Shimoda, Hato, or Kutomi as applied to the claims above. However, the prior art of record does not teach or suggest the image data generation unit performs pitching correction on a display position of an object to be displayed by the image display unit, on the basis of angular velocity information for three axial directions acquired by the gyro sensor, when in a pitching component copitch, a yaw component coyaw, and a roll component coroll of an angular velocity acquired by the gyro sensor, the roll component coroll is subjected to temporal integration to be a roll angle θroll, an angular velocity ωc′ is obtained by:
ωc′=ωpitch−ωyaw.Math.tanθroll, and pitching correction on a display position of the constantly displayed object and the real scene overlaid object is performed.
Pitch, yaw, and roll are common gyro measurements and discussed in the art of record: e.g., Kutomi paragraph 44. Temporal integration just converts the roll measurement to an angle. But this equation with its combination of components and angles is not taught or suggested by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ono et al. (US 2006/0041367); Shibata et al. (US 2018/0024354).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694